DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered.

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is directed to a “method of claim 14” and is dependent on a withdrawn method claim (see for example, the Requirement for Restriction/Election mailed 10/07/2019).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “further comprising one or more sensors are configured to track or detect actuation of one or more of the actuating components” which should read “further comprising one or more sensors configured to rack or detect actuation of one or more of the one or more actuating components” for grammatical purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2015/0083781 A1) in view of Shai et al. (US 2010/0305439 A1).
Regarding claims 1-2 and 21, Giordano discloses a device for image guided laparoscopic surgery (abstract), the device comprising: a shaft (including shaft 8 and articulation pivot 14; fig. 1) comprising a proximal end (toward handle 6) and a terminal end (distal end of shaft 8, distal to articulation pivot 14) opposing the proximal end (fig. 1); a surgical component (end effector 12 and/or any component within the end effector 
Giordano fails to disclose a plurality of sensors disposed on or over the handle, at least one of the plurality of sensors is configured to track or detect rotational movement and linear translation of the handle, an imaging platform provided with operative communication with the plurality of sensors and configured to construct a virtual reality model of the device using real-time data from the plurality of sensors.
However, Shai teaches a medical device (500; Fig. 5) comprising a shaft (2), a surgical component disposed at the terminal end of the shaft (at reference number 5); a handle (7) and a plurality of sensors (8a-8c) disposed on or over the handle (Fig. 5), at least one of the plurality of sensors is configured to track or detect rotational movement (orientation) and linear translation (position) of the handle ([0061]), an imaging platform (display) provided with operative communication with the plurality of sensors and configured to construct a virtual reality model of the device using real-time data from the plurality of sensors (420, 430; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giordano to include the 
Regarding claim 3, Giordano substantially discloses the invention as claimed and further discloses wherein the one or more actuating components comprises a trigger, a button, a knob, or a dial (triggers 18, 20).
Regarding claims 4-5, modified Giordano discloses wherein one or more of the sensors (8a-8c of Shai) are field activated sensors (electromagnetic sensors) that are activated by a field generating device (positioning system 14 of Shai; [0070]).
Regarding claim 8, modified Giordano fails to disclose one or more sensors disposed on or over a portion of the shaft.
However, Giordano teaches an embodiment wherein at least one sensor may be disposed at the distal end of the shaft to indicate the location, type, presence and/or status of the end effector of the device ([0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of modified Giordano to include a sensor in light of the teachings of Giordano in order to provide positional information on the distal end of the shaft to the operator.
Regarding claim 9, Giordano substantially discloses the invention as claimed above and further discloses wherein the surgical component (any one or all of the staples in the cartridge) is devoid of sensors (as the staples do not have sensors).
Regarding claim 10, Giordano substantially discloses the invention as claimed above and further discloses wherein the surgical component comprises a pair of 
Regarding claim 11, Giordano substantially discloses the invention as claimed above and further discloses wherein the pair of opposing jaw members are powered via an electrical source (power supplied to motor 65) for effecting the vessel sealing and division (as the power supplied to motor 65 causes cutting and stapling of tissue; [0082]).
Regarding claim 12, Giordano substantially discloses the invention as claimed above and further discloses wherein the surgical component (12) comprises a pair of opposing jaw members (fig. 1) configured to support and expel a staple for laparoscopic tissue stapling ([0071]-[0072]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2015/0083781 A1) in view of Shai et al. (US 2010/0305439 A1), as applied to claim 1 above, and further in view of Hassoun (US 2015/0305797 A1).
Regarding claims 6-7, modified Giordano fails to explicitly disclose wherein the shaft has a length of about 20-50 cm and a diameter of about 2-10 mm.
However, Hassoun teaches a laparoscopic device (100; [0024]) comprising a shaft (102), a surgical component (140) and a handle (122) wherein the shaft (102) has a length of about 30.48 cm to about 45.72 cm and a diameter of about 5 mm to about 12 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the shaft of modified Giordano to be about 20-50 cm as Applicant appears to have placed no criticality on the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2015/0083781 A1) in view of Shai et al. (US 2010/0305439 A1), as applied to claim 1 above, and further in view of Hall et al. (US 2014/0246474 A1).
Regarding claim 13, modified Giordano fails to disclose wherein the surgical component comprises a pair of harmonic coagulating shears.
However, Hall teaches a device for laparoscopic surgery ([0137]) that may be used for laparoscopic tissue stapling (fig. 1), similar to that of Giordano, or alternatively the laparoscopic device may comprise an ultrasonic end effector that utilizes harmonic or ultrasonic energy to treat tissue (figs. 74-75; [0230]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the tissue stapling end effector of Giordano the ultrasonic end effector taught by Hall because the substitution of one known laparoscopic device for another would have yielded the predictable result of cutting and sealing tissue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771